MANNING, J.
After a careful examination of the pleadings and evidence in this cause, we are unable to perceive that the chancellor erred in his decree. The preponderance of the testimony is in favor of the conclusion that the real estate, which appellant’s intestate sold and conveyed to John B. Massey, was released from the equitable lien the vendor might have asserted for the payment of the purchase-money, by his subsequent dealings in respect to it with the persons who bought the property afterwards, at the sale of it as a part of the estate of Massey after his death. It is unnecessary to discuss the testimony in respect to that transaction, or to consider what effect upon the vendor’s equitable lien the failure to present the claim to the debtor’s administrator would have under the statute of non-claim. The difference between the interest of a mortgagee, who has an estate in the mortgaged property, and the equitable lien of a vendor, upon lands which he has conveyed by an absolute deed, without having received payment of the purchase-money, is briefly noticed in Halfman’s Executors v. Ellison, 51 Ala. 543.
The decree of the chancellor must be affirmed.